DISMISSED and Opinion Filed April 1, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-01296-CV

        TEXAS DEPARTMENT OF LICENSING AND REGULATION, Appellant
                                 V.
                 THE MIAN DEVELOPMENT CORP., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-10320

                              MEMORANDUM OPINION
                         Before Justices O’Neill, Francis, and Fillmore
                                  Opinion by Justice O’Neill
       Before this Court is appellant’s unopposed motion to dismiss this appeal based on

settlement. TEX. R. APP. P. 42.1(a). We grant the motion and dismiss this appeal. Id. 43.2(f).




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE


121296F.P05
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TEXAS DEPARTMENT OF LICENSING                          On Appeal from the 193rd Judicial District
AND REGULATION, Appellant                              Court, Dallas County, Texas
                                                       Trial Court Cause No. DC-12-10320.
No. 05-12-01296-CV          V.                         Opinion delivered by Justice O’Neill,
                                                       Justices Francis and Fillmore participating.
THE MIAN DEVELOPMENT CORP.,
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that each party shall bear its own cost of the appeal.


Judgment entered this 1st day of April, 2013.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE




                                                –2–